COLLIER, C. J.
The distinction between the admissibility and the sufficiency of evidence, is well established, and has been repeatedly recognised by this Court. Evidence which is pertinent to the issue, and which, in itself, or in connection with other proof, serves to elucidate the matter in controversy, is competent, if the sources from whence it comes, are unobjectionable.
The generality of the exception perhaps brings to our view, not only the correctness of the decision of the Circuit Court, in admitting the will of John Haney, but in allowing the witnesses for the defendant, to testify as to the apparent nature of his possession, and under this impression, we will consider the case. The defendant interposed two pleas; by the first, she denied that she detained the slaves in controversy, to the prejudice of the plaintiffs; by the second, she insisted that if she thus detained them, the statute of limitations barred the action for their recovery. These pleas, threw upon the plaintiff, the onus of shewing, prima jade, that the slaves were his, and that they were detained by the defendant. He introduced proof tending to show his title, and the detention; and also, that the testator did not hold the slaves adversely, up to 1835. To repel the inferences, deducible from the plaintiff’s evidence, it was certainly allowable, for the defendant to prove the character of her testator’s possession, and thus repel the notion, that a gift was made, or if made, show that the donor had disavowed it, and in respect to the subject of the gift, had placed himself in a position, an-tagonistical to the plaintiff. This was evidently the scope and *374design of all her testimony. The facts proved on her part, were then admissible, and we think the sources of her proof,, were unexceptionable. The statements of individuals, as to the nature of the testator’s possession, and the employment of the slaves, were, perhaps, the only means by which an adverse claim could be shown; be this as it may, they were certainly proper testimony.
In respect to the will, it was admissible for the defendant to-show that her husband, (the supposed donor,) had bequeathed' to her, all the right that he had to the slaves in question. The Court did not allow it to go to the jury as proof in itself, of her title, but restricted its admission to the sole purpose of connecting her possossion with that of her deceased husband, that she might defend herself under the statute oflimitations, if she could adduce sufficient evidence to sustain that plea.
The question, as to the sufficiency of the evidence, does not arise upon the record. If the plaintiff had desired to. bring up that question, he should have moved the Circuit Judge, to. instruct the jury on such points as he deemed material, and if dissatisfied with any charge given or refused, he could have excepted, and had the opinion of this Court on his exceptions. But in the aspect in which the case is presented, it is a mere question of the admissibilty of evidence. And having shown, that there is no error, the judgment of the Circuit Court is affirmed-